

116 HR 3771 IH: Advancing Emergency Preparedness Through One Health Act of 2019
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3771IN THE HOUSE OF REPRESENTATIVESJuly 16, 2019Mr. Schrader (for himself and Mr. Yoho) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Agriculture, Natural Resources, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish an interagency One Health Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Advancing Emergency Preparedness Through One Health Act of 2019. 2.FindingsCongress finds the following:
 (1)The term One Health reflects the interconnectedness of human health, animal health, and the environment. As technology and population growth facilitates increased interaction of human settlements with wildlife habitats and as international travel and trade increases, the interface between these elements will also continue to rise.
 (2)When zoonotic diseases spillover to humans, there are often enormous health and economic costs. The World Bank estimates that, between 1997 and 2009, the global costs from six zoonotic outbreaks exceeded $80,000,000,000 and the Centers for Disease Control and Prevention estimates that there are annually 2,500,000,000 cases of zoonotic infections globally, resulting in 2,700,000 deaths.
 (3)There are also immense effects on the agriculture sector. In 2014 and 2015, a high pathogenic avian influenza (HPAI) outbreak in the United States led to the cull of nearly 50,000,000 birds, and imposed up to approximately $3,300,000,000 in losses for poultry and egg farmers, animal feed producers, baked good production, and other related industries.
 (4)Public health preparedness depends on agriculture in a variety of ways. For example, a wide range of vaccines, including those for influenza, yellow fever, rabies, and measles-mumps-rubella (MMR), are primarily cultivated in poultry eggs. Egg shortages resulting from zoonotic disease outbreaks could impose serious risks to vaccine manufacturing efforts.
 (5)It is estimated that approximately 80 percent of potential pathogens likely to be used in bioterrorism or biowarfare are common zoonotic pathogens.
 (6)While existing Federal Government initiatives related to One Health span multiple agencies, including the Centers for Disease Control and Prevention One Health office and the Department of Agriculture Animal and Plant Health Inspection Services' One Health Coordination Center, additional interagency coordination is necessary to help better prevent, prepare for, and respond to zoonotic disease outbreaks.
			3.Interagency One Health Program
 (a)In generalThe Secretary of Health and Human Services and the Secretary of Agriculture (referred to in this Act as the Secretaries), in coordination with the United States Agency for International Development, the Environmental Protection Agency, the Department of Homeland Security, the Department of the Interior, the Department of Defense, the Department of Commerce, and other departments and agencies as appropriate, shall develop, publish, and submit to Congress a national One Health Framework (referred to in this Act as the framework) for coordinated Federal Activities under the One Health Program.
			(b)National One Health Framework
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretaries, in cooperation with the United States Agency for International Development, the Environmental Protection Agency, the Department of Homeland Security, the Department of the Interior, the Department of Defense, the Department of Commerce, and other departments and agencies as appropriate, shall develop, publish, and submit to Congress a One Health Framework (referred to in this section as the framework) for coordinated Federal activities under the One Health Program.
 (2)Contents of frameworkThe framework described in paragraph (1) shall describe existing efforts and contain recommendations for building upon and complementing the activities of the Centers for Disease Control and Prevention, the Food and Drug Administration, the Office of the Assistant Secretary for Preparedness and Response, the Department of Agriculture, the United States Agency for International Development, the Environmental Protection Agency, the National Institutes of Health, the Department of Homeland Security, the Department of the Interior, and other departments and agencies, as appropriate, and shall—
 (A)assess, identify, and describe, as appropriate, existing activities of Federal agencies and departments under the One Health Program and consider whether all relevant agencies are adequately represented;
 (B)for the 10-year period beginning in the year the framework is submitted, establish specific Federal goals and priorities that most effectively advance—
 (i)scientific understanding of the connections between human, animal, and environmental health; (ii)coordination and collaboration between agencies involved in the framework including sharing data and information, engaging in joint fieldwork, and engaging in joint laboratory studies related to One Health;
 (iii)identification of priority zoonotic diseases and priority areas of study; (iv)surveillance of priority zoonotic diseases and their transmission between animals and humans;
 (v)prevention of priority zoonotic diseases and their transmission between animals and humans; (vi)protocol development to improve joint outbreak response to and recovery from zoonotic disease outbreaks in animals and humans; and
 (vii)workforce development to prevent and respond to zoonotic disease outbreaks in animals and humans; (C)describe specific activities required to achieve the goals and priorities described in subparagraph (B), and propose a timeline for achieving these goals;
 (D)identify and expand partnerships, as appropriate, among Federal agencies, States, Indian tribes, academic institutions, nongovernmental organizations, and private entities in order to develop new approaches for reducing hazards to human and animal health and to strengthen understanding of the value of an integrated approach under the One Health Program to addressing public health threats in a manner that prevents duplication;
 (E)identify best practices related to State and local-level research coordination, field activities, and disease outbreak preparedness, response, and recovery related to One Health; and
 (F)provide recommendations to Congress regarding additional action or legislation that may be required to assist in establishing the One Health Program.
 (3)AddendumNot later than 3 years after the creation of the framework, the Secretary, in coordination with the agencies described in paragraph (1), shall submit to Congress an addendum to the framework that describes the progress made in advancing the activities described in the framework.
 (c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated such sums as may be necessary. 4.GAO reportNot later than 2 years after the date of the submission of the addendum under section 3(b)(3), the Comptroller General of the United States shall submit to Congress a report that—
 (1)details existing collaborative efforts between the Centers for Disease Control and Prevention, the Food and Drug Administration, the Department of Agriculture, the United States Agency for International Development, the Environmental Protection Agency, the National Institutes of Health, the Department of Homeland Security, the Department of the Interior, and other departments and agencies to prevent and respond to zoonotic disease outbreaks in animals and humans; and
 (2)contains an evaluation of the framework and the specific activities requested to achieve the framework.
			